—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered March 21, 1997, convicting defendant, after a jury trial, of one count of driving while intoxicated, and sentencing him to a term of IV3 to 4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459). Defendant’s testimony opened the door to, at the very least, the limited modification of the court’s initial ruling. Concur — Rubin, J. P., Andrias, Saxe, Buckley and Friedman, JJ.